EXHIBIT 10.5
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is made effective as of
_________________ ___, 2014, and is entered into by and among Duane Street Corp.
(to be renamed CÜR Media, Inc.), a Nevada corporation (the “Company”), and the
Buyer(s) set forth on the signature pages affixed hereto (individually, a
“Buyer” or collectively, the “Buyers”).
 
WITNESSETH:
 
WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) and/or Regulation
S (“Regulation S”) as promulgated by the U.S. Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”);
and
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyers, as provided herein, and
the Buyers shall purchase in a private placement offering (the “PPO”), a minimum
of 242,367 (4,000,000 post-split) units (the “Minimum PPO”) and a maximum of
424,143 (7,000,000 post-split) units (the “Maximum PPO”) with an additional
60,592 (1,000,000 post-split) units subject to offer and sale at the discretion
of the Company and Raditaz, LLC, a Connecticut limited liability corporation
(“Raditaz”), pursuant to an over-allotment option (the “Over-Allotment Option”),
at a price of $16.503906 ($1.00 post-split) per unit, with each PPO unit (the
“Units”) consisting of one share of the Company’s common stock, $0.0001 par
value per share (the “Common Stock”) and one five year common stock purchase
warrant of the Company (the “PPO Warrant”) to purchase one share of Common Stock
at a price of $33.007812 ($2.00 post-split) per share (the “PPO Warrant
Shares”); and
 
WHEREAS, the Company may offer the Units at any time through and including
January 31, 2014, which date may be extended to April 14, 2014 (as such may be
extended, the “Offering Period”) at the sole discretion of the Company and the
Placement Agent (as defined below); and
 
WHEREAS, the Company is currently negotiating a membership interests
contribution (the “Contribution”) with Raditaz and the members of Raditaz,
pursuant to which Raditaz will become a wholly owned subsidiary of the Company
and the members of Raditaz will receive 605,918 (10,000,000 post-split) shares
of Common Stock and have their outstanding Raditaz options converted into an
aggregate of 109,066 (1,800,000 post-split) Company stock options; and
 
WHEREAS, the PPO, in at least the Minimum PPO amount, shall close simultaneously
with the closing of the Contribution; and
 
WHEREAS, the Company stockholders prior to the Contribution and the PPO will
retain such numbers of shares of Common Stock following the initial closing of
the PPO that is equal to 19.9% of the total number of shares of Company Common
Stock after taking into account the PPO, Contribution, Forward Split (as defined
below), Split-Off (as defined below) and Split-Off Share Cancellation (as
defined below); and
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, prior to or upon the closing of the Contribution and at least the
Minimum PPO amount, the Company shall have adopted a 242,367 (4,000,000
post-split) share Equity Incentive Plan (the “2014 EIP”) for the future issuance
of awards to officers, directors, key employees and consultants of the Company;
and
 
WHEREAS, the PPO Warrants and the Broker Warrants (as defined below) will have
weighted average anti-dilution price protection, for a period of two years, from
the final PPO closing date, subject to customary exceptions, if prior to the
earlier of the end of such two year period or their exercise or termination, the
Company issues additional shares of Common Stock or Common Stock equivalents for
a consideration per share less than the PPO Units offering price of $16.503906
($1.00 post-split) per Unit, as such price may be adjusted, subject to customary
exceptions, including but not limited to issuances under the 2014 EIP; and
 
WHEREAS, the PPO Units will also have weighted average anti-dilution protection
for a period of two years from the final PPO closing date such that if the
Company issues additional shares of Common Stock or Common Stock equivalents for
a consideration per share less than the PPO offering price of $16.503906 ($1.00
post-split) per Unit, as such PPO offering price may be adjusted, subject to
customary exceptions, including but not limited to issuances under the 2014 EIP,
the holder of the Units will be entitled to receive from the Company additional
Units.
 
WHEREAS, as soon as practicable following the Contribution and the PPO, the
Company will (i) change its name to CÜR Media, Inc., and (ii) conduct a forward
stock split in the form of a stock dividend in the ratio of 16.503906:1 (the
“Forward Split”); and
 
WHEREAS, in conjunction with the closing of the Contribution and the initial
closing under the PPO, the Company will transfer all of its pre-Contribution
operating assets and liabilities to a newly formed wholly owned subsidiary
(“Split-Off Subsidiary”), and thereafter, the Company shall transfer all of the
outstanding shares of capital stock of Split-Off Subsidiary to the Company’s
pre-Contribution insiders in exchange for the surrender and cancellation of
shares (the “Split-Off Share Cancellation”) of Common Stock held by such
insiders (the “Split-Off”) (the Contribution, the PPO, the Forward Split, the
Split-Off, and the transactions contemplated thereby are sometimes hereinafter
referred to as the “Transactions”); and
 
WHEREAS, all of the Transactions give retroactive effect to the Forward Split
such that the number of Company securities to be issued in connection with the
PPO and all other issuances of Company securities contemplated by this
Agreement, will not be effected by the effectuation of the Forward Split; and
 
WHEREAS, Gottbetter Capital Markets, LLC (the “Placement Agent”), a FINRA
registered broker-dealer, will act as the Company’s exclusive Placement Agent on
a reasonable best efforts basis in the PPO and in connection therewith will
engage EDI Financial, Inc., and other Financial Industry Regulatory Authority
(“FINRA”) registered broker-dealers as sub-agents; and
 
 
2

--------------------------------------------------------------------------------

 
 
WHEREAS, the Placement Agent will be paid a cash commission of 10% of funds
raised from the Buyers introduced to the PPO by it plus a warrant commission in
the form of a warrant (the “Broker Warrants”) to purchase such number of shares
of the Company’s Common Stock as is equal to 10% of the number of shares of
Common Stock sold to Buyers introduced to the PPO by it having a term of 5 years
and an exercise price of $16.503906 ($1.00 post-split) per share (the “Broker
Warrant Shares”); and
 
WHEREAS, the Placement Agent will not be paid a cash commission or warrant
commission on sales of Units to Buyers introduced to the PPO by Raditaz or to
Buyers that are pre-PPO members of Raditaz; and
 
WHEREAS, the Placement Agent will also act as the Company’s Warrant Solicitation
Agent in connection with the exercise of the PPO Warrants and will be paid a
cash commission of 5% of funds raised upon exercise of PPO Warrants by Buyers
introduced to the PPO by it and solicited by the Placement Agent for such
purpose; and
 
WHEREAS, the aggregate proceeds from the sale of the Units shall be held in
escrow pursuant to the terms of an escrow agreement substantially in the form of
Exhibit A to this Agreement among the Company and the Escrow Agent (as defined
below) (the “Escrow Agreement”).
 
WHEREAS, promptly, but no later than ninety calendar days from the closing date
of the PPO, the Company shall file a registration statement on Form S-1, or
similar form with the SEC covering (i) the shares of Common Stock comprising
part of the PPO Units; (ii) the shares of Common Stock underlying the PPO
Warrants; and (iii) the shares of Common Stock underlying the Broker Warrants.
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
1. PURCHASE AND SALE OF UNITS.
 
(a) Purchase of Units. Subject to the satisfaction (or waiver) of the terms and
conditions of this Agreement, each Buyer agrees, severally and not jointly, to
purchase at Closing (as defined below), and the Company agrees to sell and issue
to each Buyer, severally and not jointly, at Closing, Units in the amounts set
forth on the Buyer Omnibus Signature Page, attached hereto as Annex A, for each
Buyer affixed hereto. The PPO Warrants comprising part of the Units shall be
substantially in the form attached as Exhibit B to this Agreement. The Broker
Warrants comprising part of the Placement Agent compensation shall be identical
to the PPO Warrants in all material respects except exercise price. Upon
execution of this Agreement on the Buyer Omnibus Signature Page and completion
of the Investor Certification, the Investor Profile, the Anti-Money Laundering
Information Form and if applicable, the Wire Transfer Authorization (each
attached hereto) by a Buyer, the Buyer shall wire transfer the Subscription
Amount set forth on its Buyer Omnibus Signature Page, in same-day funds in
accordance with the instructions set forth immediately below, which Subscription
Amount shall be held in escrow pursuant to the terms of the Escrow Agreement and
disbursed in accordance therewith.
 
 
3

--------------------------------------------------------------------------------

 
 
Wire Instructions
 
Bank Name:
PNC Bank
  300 Delaware Avenue
 
Wilmington, DE 19801
ABA Routing Number:
031100089
SWIFT Code:
PNCCUS33
Account Name:
CSC Trust Company of Delaware
Account Number:
5605012373
Reference:
Duane Street Corp.; 79-2052; [insert Buyer’s name]
Escrow Agent Contact:
Alan R. Halpern

 
(b) Closing Date. The initial closing of the purchase and sale of at least the
Minimum Amount of Units (the “Closing”) shall take place at 10:00 a.m. New York
time on or before the 3rd business day following the satisfaction of the
conditions to the Closing set forth herein and in Sections 7 and 8 below (or
such later date as is mutually agreed to by the Company and the Buyer(s)). There
may be multiple Closings, subject to prior termination, until such time as
subscriptions for the Maximum Amount are accepted (the date of any such Closing
is hereinafter referred to as a “Closing Date”). The Closing shall occur on the
Closing Date at the offices of Gottbetter & Partners, LLP, 488 Madison Avenue,
New York, New York 10022 (or such other place as is mutually agreed to by the
Company and the Buyer(s)). The Units may be offered and sold through the end of
the Offering Period.
 
(c) Escrow Arrangements; Form of Payment. Upon execution hereof by the Buyer and
pending the Closing, the Purchase Price shall be deposited in a non-interest
bearing escrow account with CSC Trust Company of Delaware, as escrow agent (the
“Escrow Agent”), pursuant to the terms of the Escrow Agreement. Subject to the
satisfaction of the terms and conditions of this Agreement, on the Closing Date
or as soon as practicable thereafter, (i) the Escrow Agent shall deliver to the
Company in accordance with the terms of the Escrow Agreement the Purchase Price
for the Units to be issued and sold to the Buyer(s) on such Closing Date, and
(ii) the Company shall deliver to the Buyer(s), the certificates for the Common
Stock and the PPO Warrants, duly executed on behalf of the Company.
 
(d) Brokers or their sub-agents who introduce Buyers to the Company will be paid
a commission in amounts and on terms as indicated in the placement agency
agreement to be entered into between the Company and such brokers (collectively,
the “Brokers’ Fees”).
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:
 
(a) Investment Purpose. Each Buyer is acquiring the Units, including the Common
Stock, PPO Warrants and PPO Warrant Shares, for its own account for investment
only and not with a view towards, or for resale in connection with, the public
sale or distribution thereof, except pursuant to sales registered or exempted
under the Securities Act; provided, however, that by making the representations
herein, such Buyer reserves the right to dispose of the Common Stock comprising
part of the Units and the Common Stock underlying the PPO Warrants at any time
in accordance with or pursuant to an effective registration statement covering
such Common Stock, or an available exemption under the Securities Act. The Buyer
agrees not to sell, hypothecate or otherwise transfer the Buyer’s securities
unless such securities are registered under the federal and applicable state
securities laws or unless, in the opinion of counsel satisfactory to the
Company, an exemption from such law is available. Each Buyer understands and
agrees that the Company, in its sole discretion, reserves the right to accept or
reject subscriptions for Units in whole or in part.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Residence of Buyer. Each Buyer resides in the jurisdiction set forth on the
Buyer Omnibus Signature Page affixed hereto.
 
(c) Investor Status. The Buyer meets the requirements of at least one of the
suitability standards for an “Accredited Investor” as that term is defined in
Rule 501(a)(3) of Regulation D or is not a “U.S. Person” as that term is defined
in Rule 902(k) of Regulation S, and as set forth on the Investor Certification
attached hereto.
 
(d) Non-US Person. If a Buyer is not a person in the United States or a U.S.
Person (as defined in Rule 902(k) of Regulation S) or is not purchasing the
Units on behalf of a person in the United States or a U.S. Person:
 
(i) neither the Buyer nor any disclosed principal is a U.S. Person nor are they
subscribing for the Units for the account of a U.S. Person or for resale in the
United States and the Buyer confirms that the Units have not been offered to the
Buyer in the United States and that this Agreement has not been signed in the
United States;
 
(ii) the Buyer acknowledges that the Units have not been registered under the
Securities Act and may not be offered or sold in the United States or to a U.S.
Person unless the securities are registered under the U.S. Securities Act and
all applicable state securities laws or an exemption from such registration
requirements is available, and further agrees that hedging transactions
involving such securities may not be conducted unless in compliance with the
U.S. Securities Act;
 
(iii) the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, understands that the Company is the seller of the Units and underlying
securities and that, for purposes of Regulation S, a “distributor” is any
underwriter, dealer or other person who participates pursuant to a contractual
arrangement in the distribution of securities sold in reliance on Regulation S
and that an “affiliate” is any partner, officer, director or any person directly
or indirectly controlling, controlled by or under common control with any person
in question. Except as otherwise permitted by Regulation S, the Buyer and if
applicable, the disclosed principal for whom the Buyer is acting, agrees that it
will not, during a one year distribution compliance period, act as a
distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Units or underlying securities other than to
a non-U.S. Person;
 
(iv) the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, acknowledges and understands that in the event the Units are offered,
sold or otherwise transferred by the Buyer or if applicable, the disclosed
principal for whom the Buyer is acting, to a non-U.S Person prior to the
expiration of a one year distribution compliance period, the purchaser or
transferee must agree not to resell such securities except in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration; and must further
agree not to engage in hedging transactions with regard to such securities
unless in compliance with the Securities Act; and
 
 
5

--------------------------------------------------------------------------------

 
 
(v) neither the Buyer nor any disclosed principal will offer, sell or otherwise
dispose of the Units or the underlying securities in the United States or to a
U.S. Person unless (A) the Company has consented to such offer, sale or
disposition and such offer, sale or disposition is made in accordance with an
exemption from the registration requirements under the Securities Act and the
securities laws of all applicable states of the United States or, (B) the SEC
has declared effective a registration statement in respect of such securities.
 
(e) Investor Qualifications. The Buyer (i) if a natural person, represents that
the Buyer has reached the age of 21 and has full power and authority to execute
and deliver this Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Units,
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to purchase and hold the Units, the execution and delivery of this Agreement
has been duly authorized by all necessary action, this Agreement has been duly
executed and delivered on behalf of such entity and is a legal, valid and
binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Agreement in such capacity and on behalf
of the subscribing individual, ward, partnership, trust, estate, corporation, or
limited liability company or partnership, or other entity for whom the Buyer is
executing this Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Agreement and make an
investment in the Company, and represents that this Agreement constitutes a
legal, valid and binding obligation of such entity. The execution and delivery
of this Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which the Buyer is a party or
by which it is bound.
 
(f) Buyer Relationship with Brokers The Buyer’s substantive relationship with
any broker for the transactions contemplated hereby or subagent thereof
(collectively, “Brokers”) through which the Buyer is subscribing for the Units
predates such Broker’s contact with the Buyer regarding an investment in the
Units.
 
(g) Solicitation. The Buyer is unaware of, is in no way relying on, and did not
become aware of the offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Units and is not subscribing for
the Units and did not become aware of the offering of the Units through or as a
result of any seminar or meeting to which the Buyer was invited by, or any
solicitation of a subscription by, a person not previously known to the Buyer in
connection with investments in securities generally.
 
 
6

--------------------------------------------------------------------------------

 
 
(h) Brokerage Fees. The Buyer has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transaction contemplated hereby (other than
commissions to be paid by the Company to the Brokers, as described above).
 
(i) Buyer’s Advisors. The Buyer and the Buyer’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”), as the
case may be, has such knowledge and experience in financial, tax, and business
matters, and, in particular, investments in securities, so as to enable it to
utilize the information made available to it in connection with the Units to
evaluate the merits and risks of an investment in the Units and the Company and
to make an informed investment decision with respect thereto.
 
(j) Buyer Liquidity. Each Buyer has adequate means of providing for such Buyer’s
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Units for an indefinite period of time.
 
(k) High Risk Investment; Review of Risk Factors. The Buyer is aware that an
investment in the Units involves a number of very significant risks, including
those set forth in Exhibit D, hereto and has carefully reviewed and understands
the risks of, and other considerations relating to, the purchase of the Unit,
including the underlying securities.
 
(l) Reliance on Exemptions. Each Buyer understands that the Units are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire
such securities.
 
(m) Information. Each Buyer and its Advisors have been furnished with all
documents and materials relating to the business, finances and operations of the
Company and information that Buyer requested and deemed material to making an
informed investment decision regarding its purchase of the Units and the
underlying securities. Each Buyer and its Advisors have been afforded the
opportunity to review such documents and materials, as well as the Company’s SEC
Filings, as such term is defined below (hard copies of which were made available
to the Buyer upon request to the Company or were otherwise accessible to the
Buyer via the SEC’s EDGAR system), and the information contained therein. Each
Buyer and its Advisors have been afforded the opportunity to ask questions of
the Company and its management. Each Buyer understands that such discussions, as
well as any written information provided by the Company, were intended to
describe the aspects of the Company’s business and prospects which the Company
believes to be material, but were not necessarily a thorough or exhaustive
description, and except as expressly set forth in this Agreement, the Company
makes no representation or warranty with respect to the completeness of such
information and makes no representation or warranty of any kind with respect to
any information provided by any entity other than the Company. Some of such
information may include projections as to the future performance of the Company,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors both beyond and within the
Company’s control. Additionally, the Buyer understands and represents that he is
purchasing the Units notwithstanding the fact that the Company may disclose in
the future certain material information the Buyer has not received, including
its financial results for its current fiscal quarter. Neither such inquiries nor
any other due diligence investigations conducted by such Buyer or its Advisors
shall modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below. Each Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Units.
 
 
7

--------------------------------------------------------------------------------

 
 
(n) No Other Representations or Information. In evaluating the suitability of an
investment in the Units, the Buyer has not relied upon any representation or
information (oral or written) other than as stated in this Agreement. No oral or
written representations have been made, or oral or written information
furnished, to the Buyer or its Advisors, if any, in connection with the offering
of the Units.
 
(o) No Governmental Review. Each Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Units (or the underlying
securities), or the fairness or suitability of the investment in the Units (and
the underlying securities), nor have such authorities passed upon or endorsed
the merits of the offering of the Units.
 
(p) Transfer or Resale. (A) Each Buyer understands that: (i) the Units,
including the underlying securities, have not been and are not being registered
under the Securities Act or any state securities laws, and may not be offered
for sale, sold, assigned or transferred unless (A) subsequently registered
thereunder, or (B) such Buyer shall have delivered to the Company an opinion of
counsel, in a generally acceptable form, to the effect that such securities to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration requirements; (ii) any sale of such
securities made in reliance on Rule 144 under the Securities Act (or a successor
rule thereto) (“Rule 144”) may be made only in accordance with the terms of Rule
144 and further, if Rule 144 is not applicable, any resale of such securities
under circumstances in which the seller (or the person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and (iii)
except as otherwise set forth in this Agreement and the Registration Rights
Agreement (substantially in the form attached as Exhibit C), neither the Company
nor any other person is under any obligation to register such securities under
the Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. The Company reserves the right to place
stop transfer instructions against the shares and certificates for the Common
Stock comprising part of the Units and the Warrant Shares underlying the PPO
Warrant to the extent specifically set forth under this Agreement. There can be
no assurance that there will be any market or resale for the Units (or the
Common Stock, including the Common Stock underlying the Units and the PPO
Warrants), nor can there be any assurance that the Units (or the Common Stock,
including the Common Stock underlying the Units and PPO Warrants) will be freely
transferable at any time in the foreseeable future.
 
 
8

--------------------------------------------------------------------------------

 
 
(B) Each Buyer understands that the Company is currently a “shell company” as
defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). Pursuant to Rule 144(i), securities issued by a current or
former shell company (that is, the Units (and the underlying securities)) that
otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information” (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on certificates for the Securities
cannot be removed except in connection with an actual sale meeting the foregoing
requirements or pursuant to an effective registration statement.
 
(q) Legends. Each Buyer understands that the certificates or other instruments
representing the Units and PPO Warrants (and the Common Stock underlying the
Units and PPO Warrants) shall bear a restrictive legend in substantially the
following form (and a stop transfer order may be placed against transfer of such
stock certificates):
 
 
For U.S. Persons:

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
 
 
9

--------------------------------------------------------------------------------

 
 
 
For Non-U.S. Persons:

 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.
 
The legend set forth above shall be removed and the Company within three (3)
business days shall issue a certificate without such legend to the holder of the
Units and the PPO Warrants (and the Common Stock underlying the PPO Units and
PPO Warrants,) upon which it is stamped, if, unless otherwise required by state
securities laws, (i) the Buyer or its broker make the necessary representations
and warranties to the transfer agent for the Common Stock that it has complied
with the prospectus delivery requirements in connection with a sale transaction,
provided the Units and PPO Warrants (and the Common Stock underlying the Units
and PPO Warrants) are registered under the Securities Act or (ii) in connection
with a sale transaction, after such holder provides the Company with an opinion
of counsel satisfactory to the Company, which opinion shall be in form,
substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale, assignment or transfer of the
Units or PPO Warrants (or the Common Stock underlying the Units and PPO
Warrants) may be made without registration under the Securities Act.
 
(r) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(s) Receipt of Documents. Each Buyer and its counsel have received and read in
their entirety: (i) this Agreement, the Risk Factors applicable to an investment
in the Units as set forth in Exhibit D, and each representation, warranty and
covenant set forth herein; and (ii) all due diligence and other information
necessary to verify the accuracy and completeness of such representations,
warranties and covenants; each Buyer has received answers to all questions such
Buyer submitted to the Company regarding an investment in the Company; and each
Buyer has relied on the information contained therein and has not been furnished
any other documents, literature, memorandum or prospectus.
 
 
10

--------------------------------------------------------------------------------

 
 
(t) Trading Activities. The Buyer’s trading activities with respect to the
Company’s Common Stock shall be in compliance with all applicable federal and
state securities laws, rules and regulations and the rules and regulations of
the principal market on which the Company’s Common Stock is listed or traded.
Neither the Buyer nor its affiliates has an open short position in the Common
Stock of the Company and, except as set forth below, the Buyer shall not, and
shall not cause any of its affiliates under common control with the Buyer, to
engage in any short sale as defined in any applicable SEC or FINRA rules on any
hedging transactions with respect to the Common Stock until the earlier to occur
of (i) the second anniversary of the Closing Date and (ii) the Buyer(s) no
longer own Common Stock. Without limiting the foregoing, the Buyer agrees not to
engage in any naked short transactions in excess of the amount of shares owned
(or an offsetting long position) by the Buyer.
 
(u) Regulation FD. Each Buyer acknowledges and agrees that all of the
information received by it in connection with the transactions contemplated by
this Agreement and the other Transactions is of a confidential nature and may be
regarded as material non-public information under Regulation FD promulgated by
the SEC and that such information has been furnished to the Buyer for the sole
purpose of enabling the Buyer to consider and evaluate an investment in the
Units. The Buyer agrees that it will treat such information in a confidential
manner, will not use such information for any purpose other than evaluating an
investment in the Units, will not, directly or indirectly, trade or permit the
Buyer’s agents, representatives or affiliates to trade in any securities of the
Company while in possession of such information and will not, directly or
indirectly, disclose or permit the Buyer’s agents, representatives or affiliates
to disclose any of such information without the Company’s prior written consent.
The Buyer shall make its agents, affiliates and representatives aware of the
confidential nature of the information contained herein and the terms of this
section including the Buyer’s agreement to not disclose such information, to not
trade in the Company’s securities while in the possession of such information
and to be responsible for any disclosure or other improper use of such
information by such agents, affiliates or representatives. Likewise, without the
Company’s prior written consent, the Buyer will not, directly or indirectly,
make any statements, public announcements or other release or provision of
information in any form to any trade publication, to the press or to any other
person or entity whose primary business is or includes the publication or
dissemination of information related to the transactions contemplated by this
Agreement. In the event the Merger (or other business combination if such
transaction assumes a different corporate form) is not entered into, the Company
acknowledges that the information covered by this Section 2(u) will no longer be
deemed material, non public information under Regulation FD.
 
(v) No Legal Advice from the Company. Each Buyer acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel and investment and tax advisors. Each Buyer
is relying solely on such Advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.
 
 
11

--------------------------------------------------------------------------------

 
 
(w) No Group Participation. Each Buyer and its affiliates is not a member of any
group, nor is any Buyer acting in concert with any other person, including any
other Buyer, with respect to its acquisition of the Units, including the PPO
Warrants (and the Common Stock, including the Common Stock underlying the Units
and PPO Warrants).
 
(x) Reliance. Any information which the Buyer has heretofore furnished or is
furnishing herewith to the Company or any Broker is complete and accurate and
may be relied upon by the Company and any Broker in determining the availability
of an exemption from registration under federal and state securities laws in
connection with the offering of securities as described in the Transmittal
Letter. The Buyer further represents and warrants that it will notify and supply
corrective information to the Company immediately upon the occurrence of any
change therein occurring prior to the Company’s issuance of the securities
comprising part of the Units. Within five (5) days after receipt of a request
from the Company or any Broker, the Buyer will provide such information and
deliver such documents as may reasonably be necessary to comply with any and all
laws and ordinances to which the Company or any Broker is subject.
 
(y) (For ERISA plan Buyers only). The fiduciary of the ERISA plan represents
that such fiduciary has been informed of and understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities. The Buyer fiduciary or Plan (a) is
responsible for the decision to invest in the Company; (b) is independent of the
Company or any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the Buyer fiduciary or Plan has not
relied primarily on any advice or recommendation of the Company or any of its
affiliates;
 
(z) [The Buyer should check the Office of Foreign Assets Control (“OFAC”)
website at http://www.treas.gov/ofac before making the following
representations.] The Buyer represents that the amounts invested by it in the
Company in the Units were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at http://www.treas.gov/ofac. In addition, the programs administered by
OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;
 
(aa) To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any
person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs. Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth in the
preceding paragraph. The Buyer agrees to promptly notify the Company should the
Buyer become aware of any change in the information set forth in these
representations. The Buyer understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of the Buyer, either by
prohibiting additional subscriptions from the Buyer, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and a Broker may also be required to report such
action and to disclose the Buyer’s identity to OFAC. The Buyer further
acknowledges that the Company may, by written notice to the Buyer, suspend the
redemption rights, if any, of the Buyer if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company or any Broker or any of the Company’s other service providers.
These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs;
_____________________
1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
 
12

--------------------------------------------------------------------------------

 
 
(bb) To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any
person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a senior foreign political figure2, or any immediate
family3 member or close associate4 of a senior foreign political figure, as such
terms are defined in the footnotes below; and
 
(cc) If the Buyer is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Buyer receives deposits from, makes payments on behalf of, or
handles other financial transactions related to a Foreign Bank, the Buyer
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.
 
 
______________________________________
2   A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3   “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.
 
4   A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
13

--------------------------------------------------------------------------------

 
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers that:
 
(a) Organization and Qualification. The Company is a corporation duly organized
and validly existing in good standing under the laws of the State of Delaware,
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect, as defined below. The
Company presently has no subsidiaries although it will form the Split-Off
Subsidiary in connection with the Split-Off.
 
(b) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement, the Registration Rights Agreement, the Escrow Agreement
and all other documents necessary or desirable to effect the transactions
contemplated hereby (collectively the “Transaction Documents”) to which it is a
party and to issue the Units, including the PPO Warrants and the Broker Warrants
(and the Common Stock, including the Common Stock underlying the Units, the PPO
Warrants and the Broker Warrants) in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Units (and the
Common Stock, including the Common Stock underlying the Units, PPO Warrants and
Broker Warrants) and the reservation for issuance of the PPO Warrant Shares and
Broker Warrant Shares have been duly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders, (iii) the Transaction Documents will
be duly executed and delivered by the Company, (iv) the Transaction Documents
when executed will constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.
 
 
14

--------------------------------------------------------------------------------

 
 
(c) Capitalization. The authorized capital stock of the Company consists of
150,000,000 shares of Common Stock and no shares of blank check preferred stock
(“Preferred Stock”). As soon as practicable following the closing under the
Contribution and the Closing under the PPO, the authorized capital stock of the
Company shall consist of 310,000,000 shares of common stock and 10,000,000
shares of Preferred Stock. As of the date hereof, the Company has 1,756,000
pre-split shares of Common Stock issued and outstanding (of which it is
anticipated that 1,500,000 pre-split shares will be surrendered and retired in
connection with the Split-Off) and no shares of Preferred Stock outstanding. All
of such outstanding shares have been duly authorized, validly issued and are
fully paid and nonassessable. No shares of Common Stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company. Except as contemplated by the Contribution
or PPO or as otherwise provided herein, (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, (ii) there are no outstanding debt securities and (iii) there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of their securities under the Securities Act (except in connection
with the Contribution and the PPO), and (iv) there are no outstanding
registration statements and there are no outstanding comment letters from the
SEC or any other regulatory agency. There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Units as described in this Agreement. The Units, including the
PPO Warrants (and the Common Stock underlying the Units and PPO Warrants) and
the Broker Warrants when issued, will be free and clear of all pledges, liens,
encumbrances and other restrictions (other than those arising under federal or
state securities laws as a result of the issuance of the Unit and the underlying
securities). No co-sale right, right of first refusal or other similar right
exists with respect to the Units (or the Common Stock underlying the Units and
PPO Warrants) or the issuance and sale thereof. The issue and sale of the Units
(and the Common Stock underlying the Units and PPO Warrants) will not result in
a right of any holder of Company securities to adjust the exercise, exchange or
reset price under such securities. The Company has made available to the Buyer
true and correct copies of the Company’s Articles of Incorporation, and as in
effect on the date hereof (the “Articles of Incorporation”), and the Company’s
By-laws, as in effect on the date hereof (the “By-laws”), and the terms of all
securities exercisable for Common Stock and the material rights of the holders
thereof in respect thereto other than stock options issued to employees and
consultants.
 
(d) Issuance of Securities. The Units are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
nonassessable, are free from all taxes, liens and charges with respect to the
issue thereof. The Common Stock underlying the Units, the PPO Warrants and
Broker Warrants has been duly authorized and reserved for issuance. Upon
issuance, the Common Stock underlying the Units, the PPO Warrants and the Broker
Warrants will be duly issued, fully paid and nonassessable.
 
 
15

--------------------------------------------------------------------------------

 
 
(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Articles of
Incorporation or the By-laws or (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the OTC Bulletin Board (the “OTCBB”) on which the Common Stock is quoted)
applicable to the Company or by which any property or asset of the Company is
bound or affected except for those which could not reasonably be expected to
have a material adverse effect on the assets, business, condition (financial or
otherwise), results of operations or future prospects of the Company (a
“Material Adverse Effect”). Except those which could not reasonably be expected
to have a Material Adverse Effect, the Company is not in violation of any term
of or in default under its Articles of Incorporation or By-laws. Except as set
forth on Schedule 3(c) and except for those which could not reasonably be
expected to have a Material Adverse Effect, the Company is not in violation of
any term of or in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company. The business of the Company is not
being conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity. Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the Escrow
Agreement in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof. The Company is unaware of any facts or
circumstance, which might give rise to any of the foregoing.
 
(f) SEC Filings; Financial Statements. The Company has filed (and, except for
certain Current Reports on Form 8-K, has, within the past two years, timely
filed (subject to 12b-25 filings with respect to certain periodic filings)) all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (all of the foregoing and
all other documents filed with the SEC prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Filings”). The SEC Filings are available to the Buyers via the SEC’s EDGAR
system. As of their respective dates, the SEC Filings complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder, and none of the SEC Filings, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the audited
financial statements of the Company included in the Company’s SEC Filings for
the period from inception on November 17, 2011 to December 31, 2012, and the
subsequent unaudited interim financial statements included in the Company’s SEC
Filings (collectively, the “Financial Statements”) complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
were prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). As of the date hereof, there are no outstanding or unresolved
comments in comment letters received from the staff of the SEC with respect to
any of the SEC Filings. No other information provided by or on behalf of the
Company to the Buyer including, without limitation, information referred to in
this Agreement, contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
 
 
16

--------------------------------------------------------------------------------

 
 
(g) Absence of Litigation. Except as set forth in the Company’s SEC filings,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company or the Common Stock, wherein an
unfavorable decision, ruling or finding would (i) adversely affect the validity
or enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (ii) have a Material Adverse Effect.
 
(h) Acknowledgment Regarding Buyer’s Purchase of the Units. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by such Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the Units
and the underlying securities. The Company further represents to the Buyers that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.
 
(i) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Units and the underlying securities.
 
(j) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Units, including the
underlying securities, under the Securities Act or cause this offering of the
Units to be integrated with prior offerings by the Company for purposes of the
Securities Act.
 
(k) Employee Relations. The Company is not involved in any labor dispute nor, to
the knowledge of the Company, is any such dispute threatened. The Company has no
employees.
 
(l) Intellectual Property Rights. The Company has no proprietary intellectual
property. The Company has not received any notice of infringement of, or
conflict with, the asserted rights of others with respect to any intellectual
property that it utilizes.
 
 
17

--------------------------------------------------------------------------------

 
 
(m) Environmental Laws.
 
(i) The Company has complied with all applicable Environmental Laws (as defined
below), except for violations of Environmental Laws that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect. There is no pending or, to the knowledge of the Company,
threatened civil or criminal litigation, written notice of violation, formal
administrative proceeding, or investigation, inquiry or information request,
relating to any Environmental Law involving the Company, except for litigation,
notices of violations, formal administrative proceedings or investigations,
inquiries or information requests that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse Effect.
For purposes of this Agreement, “Environmental Law” means any federal, state or
local law, statute, rule or regulation or the common law relating to the
environment or occupational health and safety, including without limitation any
statute, regulation, administrative decision or order pertaining to (i)
treatment, storage, disposal, generation and transportation of industrial, toxic
or hazardous materials or substances or solid or hazardous waste; (ii) air,
water and noise pollution; (iii) groundwater and soil contamination; (iv) the
release or threatened release into the environment of industrial, toxic or
hazardous materials or substances, or solid or hazardous waste, including
without limitation emissions, discharges, injections, spills, escapes or dumping
of pollutants, contaminants or chemicals; (v) the protection of wild life,
marine life and wetlands, including without limitation all endangered and
threatened species; (vi) storage tanks, vessels, containers, abandoned or
discarded barrels, and other closed receptacles; (vii) health and safety of
employees and other persons; and (viii) manufacturing, processing, using,
distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”).
 
(ii) To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company.
 
(iii) The Company (i) has received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct its business and
(ii) is in compliance with all terms and conditions of any such permit, license
or approval.
 
(n) Title. Except as set forth on Schedule 3(n), the Company does not own or
lease any real or personal property.
 
(o) Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, and (iii) the
recorded amounts for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(p) No Material Adverse Breaches, etc. Except as set forth in the SEC Filings,
the Company is not subject to any charter, corporate or other legal restriction,
or any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect. Except as set forth in the SEC Filings, the Company is not in breach of
any contract or agreement which breach, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect.
 
 
18

--------------------------------------------------------------------------------

 
 
(q) Tax Status. The Company has made and filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company has set
aside on its books provisions reasonably adequate for the payment of all unpaid
and unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
 
(r) Certain Transactions. Except as set forth in the SEC Filings, and except for
arm’s length transactions pursuant to which the Company makes payments in the
ordinary course of business upon terms no less favorable than the Company could
obtain from third parties, none of the officers, directors, or employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
(s) Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former stockholders
of the Company, underwriters, brokers, agents or other third parties.
 
(t) Reliance. The Company acknowledges that the Buyers are relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Units. The Company further acknowledges that without such representations
and warranties of the Company made hereunder, the Buyers would not enter into
this Agreement.
 
(u) Brokers’ Fees. The Company does not have any liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement, except for the payment of the
Brokers’ Fees to the Brokers, as described above.
 
4. COVENANTS.
 
(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement.
 
(b) Form D. The Company agrees to file a Form D with respect to the offer and
sale of the Units as required under Regulation D. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Units, including the PPO Warrants (and the
Common Stock underlying the Units and PPO Warrants), or obtain an exemption for
the Units, including the PPO Warrants (and the Common Stock underlying the Units
and the PPO Warrants) for sale to the Buyers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date.
 
 
19

--------------------------------------------------------------------------------

 
 
(c) Reporting Status. Until the date on which the Buyer(s) shall have sold all
the Common Stock, including the Common Stock underlying the Units and PPO
Warrants, the Company shall file in a timely manner (or, with respect to Form
8-K reports, shall use its reasonable commercial efforts to file in a timely
manner) all reports required to be filed with the SEC pursuant to the Exchange
Act, and the regulations of the SEC thereunder, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
otherwise permit such termination.
 
(d) Use of Proceeds. The Company shall use 100% of the net proceeds from the
sale of the Units (after deducting Brokers’ Fees, legal and accounting fees and
expenses and fees payable to the Escrow Agent) to complete the development of
the CÜR product, negotiate with music labels, and for working capital purposes.
 
(e) Listings or Quotation. The Company shall use its best efforts to maintain
the listing or quotation of its Common Stock on the OTC Markets.
 
(f) Corporate Existence. For a period of one (1) year from the date of the
Contribution, the Company shall not directly or indirectly consummate any
merger, reorganization, restructuring, reverse stock split, consolidation, sale
of all or substantially all of the Company’s assets, enter into a change of
control transaction, or any similar transaction or related transactions (each
such transaction, an “Organizational Change”), unless, prior to the consummation
of an Organizational Change, the Company obtains the written consent of the
Buyers then owning a majority of the Units sold in the PPO. In any such case,
the Company will make appropriate provision with respect to such holders’ rights
and interests to insure that the provisions of this Section 4(f) will thereafter
be applicable to the Units (including the underlying securities). The provisions
of this Section 4(f) shall be inapplicable with respect to any Organizational
Change, including the Name Change, Forward Split, the Split-Off, and the PPO, if
any, effected in connection with the Contribution.
 
(g) Resales Absent Effective Registration Statement. Each of the Buyers
understands and acknowledges that (i) this Agreement and the agreements
contemplated hereby may require the Company to issue and deliver the Common
Stock, including the Common Stock underlying the Units and the PPO Warrants to
the Buyers with legends restricting their transferability under the Securities
Act, and (ii) it is aware that resales of such Common Stock, including the
Common Stock underlying the Units and PPO Warrants may not be made unless, at
the time of resale, there is an effective registration statement under the
Securities Act covering such Buyer’s resale(s) or an applicable exemption from
registration.
 
 
20

--------------------------------------------------------------------------------

 
 
(h) Cancellation of Common Stock Owned by Pre-Transaction Company Stockholders.
At the Closing, the pre-Transaction stockholders of the Company will own such
number of shares of Common Stock as is equal to 19.9% of the Company’s issued
and outstanding shares of Common Stock after taking into account the Forward
Split, Split-Off, Split-Off Share Cancellation, PPO and Contribution.
The-pre-Transaction stockholders of the Company, excluding the shareholders that
will be parties to the Split-Off Agreement, including the Split-Off Share
Cancellation, will own an aggregate of 4,225,000 shares of Common Stock after
the Forward Split. If the Closing is on the Maximum PPO amount of $7,000,000,
such pre-Transaction stockholders of the Company will retain all 4,225,000 of
such shares as this amount will constitute 19.9% of the Company’s issued and
outstanding shares of Common Stock after taking all of the Transactions into
account. If however, the Closing will be on less than the Maximum PPO amount,
such pre-Transaction stockholders of the Company will cancel, prior to Closing,
such number of shares of Common Stock as is necessary to insure that their
aggregate holdings at the Closing will represent 19.9% of the Company’s issued
and outstanding shares of Common Stock at the Closing. In the event that there
are additional closings under the PPO following the Closing, the pre-Transaction
stockholders of the Company will receive additional shares of Common Stock in an
amount necessary to maintain their aggregate 19.9% ownership. If, however, the
Company issues additional shares of Common Stock subsequent to the Closing and
prior to, or in conjunction with, the final closing under the PPO, outside of
the PPO issuances, such non-PPO share issuances shall not serve to increase the
number of shares of Common Stock issuable by reason of the 19.9% maintenance
provision.
 
(i) Disclosure of Information in Form 8-K. The Company will disclose in a Form
8-K filed with the SEC within 4 business days of closing the Contribution (or
business combination if such transaction assumes a different corporate form) all
of the confidential information provided to Buyers as described in Section 2(u)
of this Agreement so that Buyers will not be privy to any confidential
information not made generally available to the public (it being understood that
information not disclosed in the Form 8-K filing will no longer be deemed
material non-public information under Regulation FD).
 
(j) Forward Stock Split. As soon as practicable after the closing of the
Contribution, the Company will effect a 16.503906-for-1 forward split of its
Common Stock in the form of a dividend, with the result that each share of the
Company’s Common Stock outstanding immediately prior to the stock split will
become 16.503906 shares of its Common Stock immediately thereafter.
 
(k) Increase of Authorized Shares. As soon as practicable following the closing
of the Contribution, the Company will increase its number of authorized shares
from 150,000,000 shares consisting of (i) 150,000,000 shares of Common Stock,
and (ii) no shares of Preferred Stock, to 310,000,000 shares, consisting of (i)
300,000,000 shares of Common Stock, and (ii) 10,000,000 shares of Preferred
Stock.
 
(l) Name Change. As soon as practicable following the closing of the
Contribution, the Company will change its name to “CUR Media, Inc.”
 
 
21

--------------------------------------------------------------------------------

 
 
5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Units to the
Buyer(s) at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion:
 
(a) Each Buyer shall have executed this Agreement and completed and executed the
Investor Certification and the Investor Profile and delivered them to the
Company.
 
(b) The Buyer(s) shall have delivered to the Escrow Agent the Purchase Price for
Units in respective amounts as set forth on the signature page(s) affixed hereto
and the Escrow Agent shall have delivered the net proceeds to the Company by
wire transfer of immediately available U.S. funds pursuant to the wire
instructions provided by the Company.
 
(c) The representations and warranties of the Buyer(s) contained in this
Agreement shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the Closing
Date.
 
6. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
(a) The obligation of the Buyer(s) hereunder to purchase the Units at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions:
 
(i) The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date. The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Units, all of which shall be in full force and effect.
 
(ii) The Company shall have delivered to the Buyers a certificate, executed on
behalf of the Company by its Secretary, dated as of the Closing Date, certifying
the resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the issuance of the Units,
including the PPO Warrants and the Common Stock underlying the Units and PPO
Warrants, certifying the current versions of the Articles of Incorporation and
By-laws of the Company and certifying as to the signatures and authority of
persons signing this Agreement on behalf of the Company. The foregoing
certificate shall only be required to be delivered on the first Closing Date,
unless any information contained in the certificate has changed.
 
 
22

--------------------------------------------------------------------------------

 
 
(iii) The Buyer(s) shall have received opinions from the Company’s and Raditaz’s
legal counsels, dated as of the Closing Date.
 
(b) Indemnification of Buyers. In consideration of the Buyer’s execution and
delivery of this Agreement and acquiring the Units, including the PPO Warrants
(and the Common Stock underlying the Units and PPO Warrants) hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Buyer(s) and each
other holder of the Units (and the Common Stock, including the Common Stock
underlying the Units and PPO Warrants), and all of their officers, directors,
employees and agents (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Buyer Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Buyer
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Buyer Indemnitees or any of them as
a result of, or arising out of, or relating to (a) any material breach of any
covenant, agreement or obligation of the Company contained in this Agreement, or
(b) any cause of action, suit or claim brought or made against such Buyer
Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement by any of the Buyer Indemnitees. To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities, which is permissible
under applicable law.
 
7. [RESERVED]
 
8. CONFLICT WAIVER.
 
The Buyers acknowledge that Adam S. Gottbetter is the owner of Gottbetter &
Partners, LLP, counsel to the Company, and Gottbetter Capital Markets, LLC (the
“Placement Agent”) and that Adam S. Gottbetter beneficially owns or may in the
future beneficially own shares in the Company. The Buyers agree that in the
event of any dispute arising in connection with this Agreement, or otherwise in
connection with any transaction or agreement contemplated and referred herein,
Gottbetter & Partners, LLP shall be permitted to continue to represent the
Company, and the Buyers will not seek to disqualify such counsel and waive any
objection the Buyers might have with respect to the acting as the counsel to the
Company pursuant to this Agreement.
 
9. GOVERNING LAW: MISCELLANEOUS.
 
(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws.
 
(b) The parties agree to submit all controversies to arbitration in accordance
with the provisions set forth below and understand that:
 
 
23

--------------------------------------------------------------------------------

 
 
(i) Arbitration shall be final and binding on the parties.
 
(ii) The parties are waiving their right to seek remedies in court, including
the right to a jury trial.
 
(iii) Pre-arbitration discovery is generally more limited and different from
court proceedings.
 
(iv) The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.
 
(v) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.
 
(vi) All controversies which may arise between the parties concerning this
Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority in New York, New York.
Judgment on any award of any such arbitration may be entered in the Supreme
Court of the State of New York or in any other court having jurisdiction of the
person or persons against whom such award is rendered. Any notice of such
arbitration or for the confirmation of any award in any arbitration shall be
sufficient if given in accordance with the provisions of this Agreement. The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them. The prevailing party, as determined by such arbitrators,
in a legal proceeding shall be entitled to collect any costs, disbursements and
reasonable attorney’s fees from the other party. Prior to filing an arbitration,
the parties hereby agree that they will attempt to resolve their differences
first by submitting the matter for resolution to a mediator, acceptable to all
parties, and whose expenses will be borne equally by all parties. The mediation
will be held in the County of New York, State of New York, on an expedited
basis. If the parties cannot successfully resolve their differences through
mediation, the matter will be resolved by arbitration. The arbitration shall
take place in the County of New York, State of New York, on an expedited basis.
 
(c) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.
 
(d) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(e) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
 
24

--------------------------------------------------------------------------------

 
 
(f) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyer(s), the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein
(including any term sheet), and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
(g) Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
upon receipt when sent by U.S. certified mail, return receipt requested, or (iv)
one (1) day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:
 
If to the Company, to:
Duane Street Corp.
 
616 Corporate Way, Suite 2-4059
 
Valley Cottage, NY 10989
 
Attention: Peretz Yehuda Aisenstark, CEO
 
Telephone: (855) 360-3330
 
Facsimile: _______________
   
With a copy to:
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, New York 10022
 
Attention: Adam S. Gottbetter, Esq.
 
Telephone: (212) 400-6900
 
Facsimile: (212) 400-6901

 
If to the Buyer(s), to its address and facsimile number set forth on the Buyer
Omnibus Signature Page affixed hereto. Each party shall provide five (5) days’
prior written notice to the other party of any change in address or facsimile
number.
 
(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. No party
shall assign this Agreement or any rights or obligations hereunder without the
prior written consent of the other party hereto.
 
(i) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
 
25

--------------------------------------------------------------------------------

 
 
(j) Survival. Unless this Agreement is terminated under Section 9(l), the
representations and warranties of the Company and the Buyer(s) contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9,
and the indemnification provisions set forth in Section 6, shall survive the
Closing for a period of two (2) years. The Buyer(s) shall be responsible only
for its own representations, warranties, agreements and covenants hereunder.
 
(k) Publicity. The Company shall have the right to approve, before issuance any
press release or any other public statement with respect to the transactions
contemplated hereby made by any other party; and the Company shall be entitled,
without the prior approval of any Buyer, to issue any press release or other
public disclosure with respect to such transactions required under applicable
securities or other laws or regulations or as it otherwise deems appropriate.
 
(l) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(m) Termination. Subject to the prior termination at the discretion of the
Company and the Placement Agent, in the event the Closing shall not have
occurred on or before five (5) business days from the end of the Offering
Period, the Offering shall not be completed and the Company shall arrange for
the prompt return of all subscription proceeds without interest or deduction.
 
(n) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(o) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Buyer and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.
 
 
26

--------------------------------------------------------------------------------

 
 
(p) ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
What is money laundering?
How big is the problem and why is it important?
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002, all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 
What are we required to do to eliminate money laundering?
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.

 
(p) Omnibus Signature Page. This Agreement is intended to be read and construed
in conjunction with the Registration Rights Agreement. Accordingly, pursuant to
the terms and conditions of this Agreement and such related agreements, it is
hereby agreed that the execution by the Buyer of this Agreement, in the place
set forth on the Buyer Omnibus Signature Page below, shall constitute agreement
to be bound by the terms and conditions hereof and the terms and conditions of
the Registration Rights Agreement, with the same effect as if each of such
separate but related agreement were separately signed.
 
[REMAINDER PAGE INTENTIONALLY LEFT BLANK]
 
 
27

--------------------------------------------------------------------------------

 
 
To subscribe for Units in the private offering of Duane Street Corp. (to be
renamed CUR Media, Inc.):
 
1.  
Date and Fill in the amount of Units being purchased and Complete and Sign (i)
the Buyer Omnibus Signature Page of the Securities Purchase Agreement, attached
as Annex A.

 
2.  
Initial the Investor Certification, attached as Annex B.

 
3.  
Complete and Sign the Investor Profile, attached as Annex C.

 
4.  
Complete and Sign the Anti-Money Laundering Information Form, attached as Annex
D.

 
5.  
Fax or email all forms and then send all signed original documents to:

 

 
Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Facsimile Number: 212.400.6901
Telephone Number: 212.400.6900
Attention: Kathleen L. Rush
Email: klr@gottbetter.com

 
6.  
If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the amount of Units you are offering to
purchase, rounded up to the nearest whole cent, should be made payable to the
order of “CSC Trust Company of Delaware, as Escrow Agent for Duane Street Corp.”
and should be sent to CSC Trust Company of Delaware, 2711 Centerville Road, One
Little Falls Centre, Wilmington, DE 19808, Attention: Alan R. Halpern. By way of
example, if a prospective investor was to purchase 6,060 Units in the PPO, the
aggregate purchase price would be $100,013.67036. The prospective investor
should round up to the nearest whole cent, which, in the preceding hypothetical,
would result in an aggregate purchase price of $100,013.68.

 
7.  
If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price of the Units you are
offering to purchase, rounded up to the nearest whole cent, according to the
following instructions:

 
 

Bank Name:  PNC Bank
300 Delaware Avenue
Wilmington, DE 19801
ABA Routing Number:  031100089 SWIFT Code: PNCCUS33 Account Name:  CSC Trust
Company of Delaware Account Number: 5605012373 Reference: Duane Street Corp.;
79-2052; [insert Purchaser’s name] Escrow Agent Contact:  Alan R. Halpern

 
 
28

--------------------------------------------------------------------------------

 
                                                                                                                                                                         
IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 

  COMPANY:       DUANE STREET CORP.        
By:
_______________________________________________________  
Name:
_______________________________________________________  
Title:
_______________________________________________________        
BUYERS:
 
The Buyers executing the Buyer Omnibus Signature Page in the form attached
hereto as Annex A and delivering the same to the Company or its agents shall be
deemed to have executed this Agreement and agreed to the terms hereof.

 
 
29

--------------------------------------------------------------------------------

 
 
ANNEX A
 
BUYER OMNIBUS SIGNATURE PAGE
to
Securities Purchase Agreement and
Registration Rights Agreement
 
The undersigned, desiring to: (i) enter into the Securities Purchase Agreement,
dated as of _______________5, 201_ (the “Securities Purchase Agreement”),
between the undersigned, DUANE STREET CORP., a Delaware corporation (the
“Company”), and the other parties thereto, in or substantially in the form
furnished to the undersigned, (ii) enter into the Registration Rights Agreement
(the “Registration Rights Agreement”), between the undersigned, the Company, and
the other parties thereto, in or substantially in the form furnished to the
undersigned and (iii) purchase the Units of the Company as set forth below,
hereby agrees to purchase such Units from the Company and further agrees to join
the Securities Purchase Agreement and the Registration Rights Agreement as a
party thereto, with all the rights and privileges appertaining thereto, and to
be bound in all respects by the terms and conditions thereof. The undersigned
specifically acknowledges having read the representations section in the
Securities Purchase Agreement entitled “Buyer’s Representations and Warranties,”
and hereby represents that the statements contained therein are complete and
accurate with respect to the undersigned as a Buyer.
 
The Buyer hereby elects to purchase_________________________Units
($_______________) (to be completed by the Buyer) under the Securities Purchase
Agreement.
 

BUYER (individual)   BUYER (entity)      
_______________________________________________________  
_______________________________________________________       Signature   Name
of Entity _______________________________________________________  
_______________________________________________________       Print Name    
Signature _______________________________________________________  
_______________________________________________________     Print Name:
Signature (if Joint Tenants or Tenants in Common)  
_______________________________________________________     Title:       
Address of Principal Residence:   Address of Executive Offices:
_______________________________________________________  
_______________________________________________________
_______________________________________________________  
_______________________________________________________
 _______________________________________________________  
_______________________________________________________       Social Security
Number(s):    IRS Tax Identification Number:
_______________________________________________________  
_______________________________________________________       Telephone Number:
  Telephone Number: _______________________________________________________  
_______________________________________________________       Facsimile Number:
  Facsimile Number: _______________________________________________________  
_______________________________________________________
_______________________________________________________  
_______________________________________________________

 
_______________________________
5 Will reflect the Closing Date. Not to be completed by Buyer.
 
 
30

--------------------------------------------------------------------------------

 
 
ANNEX B
 
DUANE STREET CORP.
ACCREDITED INVESTOR CERTIFICATION
 
For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):
 
Initial _______
I have a net worth of at least US$1 million either individually or through
aggregating my individual holdings and those in which I have a joint, community
property or other similar shared ownership interest with my spouse. (For
purposes of calculating your net worth under this paragraph, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)

 
Initial _______
I have had an annual gross income for the past two years of at least US$200,000
(or US$300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

 
Initial _______
I am a director or executive officer of [__________].

 
For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):
 
Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

 
Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least US$5 million and was
not formed for the purpose of investing the Company.

 
Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
advisor.

 
Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed US$5,000,000 as of the date of this Agreement.

 
Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet at least one of the
criteria for Individual Investors.

 
 
31

--------------------------------------------------------------------------------

 
 
Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

 
Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

 
Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding US$5,000,000 and not formed
for the specific purpose of investing in the Company.

 
Initial _______
The investor certifies that it is a trust with total assets of at least
US$5,000,000, not formed for the specific purpose of investing in the Company,
and whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment.

 
Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of US$5,000,000.

 
Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act of 1933, or a registered investment company.

 
For Non-U.S. Person Investors
(all Investors who are not a U.S. Person must INITIAL this section):
 
Initial _______
The investor is not a “U.S. Person” as defined in Regulation S; and specifically
the investor is not:

 
 
A.
a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 
 
B.
a partnership or corporation organized or incorporated under the laws of the
United States;

 
 
C.
an estate of which any executor or administrator is a U.S. Person;

 
 
D.
a trust of which any trustee is a U.S. Person;

 
 
E.
an agency or branch of a foreign entity located in the United States;

 
 
F.
a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 
 
32

--------------------------------------------------------------------------------

 
 
 
G.
a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; or

 
 
H.
a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

 
And, in addition:
 
 
I.
the investor was not offered the securities in the United States;

 
 
J.
at the time the buy-order for the securities was originated, the investor was
outside the United States; and

 
 
K.
the investor is purchasing the securities for its own account and not on behalf
of any U.S. Person (as defined in Regulation S) and a sale of the securities has
not been pre-arranged with a purchaser in the United States.

 
 
33

--------------------------------------------------------------------------------

 
 
ANNEX C
 
DUANE STREET CORP.
 
Investor Profile
(Must be completed by Investor)
 
Section A - Personal Investor Information
 
Investor Name(s):
 
Individual executing Profile or Trustee:
 
Social Security Numbers / Federal I.D. Number:
 
Date of Birth:
     
Marital Status:
   
Joint Party Date of Birth:
     
Investment Experience (Years):
   
Annual Income:
     
Liquid Net Worth:
   
Net Worth (excluding value of primary residence):
 
Tax Bracket:
   
15% or below
   
25% - 27.5%
   
Over 27.5%
   
Home Street Address:
 
Home City, State & Zip Code:
 
Home Phone:
 
Home Fax:
 
Home Email:
 
Employer:
 
Employer Street Address:
 
Employer City, State & Zip Code:
 
Bus. Phone:
 
Bus. Fax:
 
Bus. Email:
 
Type of Business:
 
(PLACEMENT AGENT) Account Executive / Outside Broker/Dealer:
 
If you are a United States citizen, please list the number and jurisdiction of
issuance of any other government-issued document evidencing residence and
bearing a photograph or similar safeguard (such as a driver’s license or
passport), and provide a photocopy of each of the documents you have listed.
 
If you are NOT a United States citizen, for each jurisdiction of which you are a
citizen or in which you work or reside, please list (i) your passport number and
country of issuance or (ii) alien identification card number AND (iii) number
and country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard, and
provide a photocopy of each of these documents you have listed. These
photocopies must be certified by a lawyer as to authenticity.
   
Section B – Certificate Delivery Instructions
     
Please deliver certificate to the Employer Address listed in Section A.
   
Please deliver certificate to the Home Address listed in Section A.
   
Please deliver certificate to the following address:
   
Section C – Form of Payment – Check or Wire Transfer
     
Check payable to CSC Trust Company of Delaware , as Escrow Agent for Duane
Street Corp.
   
Wire funds from my outside account according to Section 1(a) of the Securities
Purchase Agreement.
   
The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.
 
Please check if you are a FINRA member or affiliate of a FINRA member firm:
________
       
Investor Signature
 
Date

 
 
34

--------------------------------------------------------------------------------

 
 
ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
What is money laundering?
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
How big is the problem and why is it important?
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.
 
What are we required to do to eliminate money laundering?
 
Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.
 
 
35

--------------------------------------------------------------------------------

 
 
ANTI-MONEY LAUNDERING INFORMATION FORM
The following is required in accordance with the AML provision of the USA
PATRIOT ACT.
(Please fill out and return with requested documentation.)
 
INVESTOR NAME:
_____________________________________________________________________________________________________
 
LEGAL ADDRESS:
_____________________________________________________________________________________________________
 
SSN# or TAX ID#
OF INVESTOR:
__________________________________________________________________________________________
 
YEARLY INCOME:
__________________________________________________________________________________________________
 
FOR INVESTORS WHO ARE INDIVIDUALS: AGE:
__________________________________________________________________________
NET WORTH:
_____________________________________________________________________________________________________*
 
*
For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 
FOR INVESTORS WHO ARE INDIVIDUALS: OCCUPATION:
__________________________________________________
 
ADDRESS OF BUSINESS OR OF EMPLOYER:
_______________________________________________________________
 
FOR INVESTORS WHO ARE ENTITIES:
 
YEARLY INCOME: _____________ NET WORTH:________________
 
TYPE OF BUSINESS: _______________________________________
 
INVESTMENT OBJECTIVE(S) (FOR ALL INVESTORS):
_______________________________________________________
 
IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:
 
1.
Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 
Current Driver’s License
or
Valid Passport
(Circle one or more)
or
Identity Card

 
2.
If the Investor is a corporation, limited liability company, trust or other type
of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 
3.
Please advise where the funds were derived from to make the proposed investment:

 
Investments
Savings
Proceeds of Sale
(Circle one or more)
 
Other ____________

 
Signature:  _______________________________________
Print Name:  ______________________________________
Title (if applicable):  ________________________________
Date: _______________________________________
 
 
36

--------------------------------------------------------------------------------